UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under § 240.14a-12 River Valley Bancorp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: River Valley Bancorp 430 Clifty Drive P.O. Box 1590 Madison, Indiana 47250-0590 (812) 273-4949 Notice of Annual Meeting of Shareholders To Be Held On April17, 2013 The Annual Meeting of Shareholders of River Valley Bancorp will be held at 430 Clifty Drive, Madison, Indiana, on Wednesday, April17, 2013, at 3:00 p.m., local time. The Annual Meeting will be held for the following purposes: 1. Election of Directors.Election of two directors of River to serve a three-year term expiring in 2016. 2. Ratification of Auditors.Approval and ratification of the appointment of BKD, LLP as auditors for River for the fiscal year ended December31, 2013. 3. Advisory Vote on Compensation.An advisory vote regarding the executive compensation of River’s named executive officers disclosed in this proxy statement, commonly referred to as a “Say on Pay” proposal. 4. Advisory Vote on Frequency.An advisory vote regarding the frequency of holding an advisory vote on the executive compensation of River’s named executive officers. 5. Other Business.Other matters that may properly come before the meeting or at any adjournment. You can vote at the meeting or any adjournment if you are a shareholder of record at the close of business on February22, 2013. We urge you to read the enclosed Proxy Statement carefully so that you will have information about the business to come before the meeting, or any adjournment. At your earliest convenience, please sign and return the accompanying proxy in the postage-paid envelope furnished for that purpose. A copy of our Annual Report for the fiscal year ended December31, 2012, is enclosed. The Annual Report is not a part of the proxy soliciting material enclosed with this letter. By Order of the Board of Directors Matthew P. Forrester, President Madison, Indiana March21, 2013 It is important that you return your proxy promptly. Therefore, whether or not you plan to be present in person at the annual meeting, please sign, date and complete the enclosed proxy and return it in the enclosed envelope, which requires no postage if mailed in the United States. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON APRIL17, 2013. River’s Annual Report to Shareholders and the Proxy Statement for the Annual Meeting are available at http://www.cfpproxy.com/5503. River Valley Bancorp 430 Clifty Drive P.O. Box 1590 Madison, Indiana 47250-0590 (812) 273-4949 Proxy Statement for Annual Meeting of Shareholders April17, 2013 The Board of Directors of River Valley Bancorp, an Indiana corporation, is soliciting proxies to be voted at the Annual Meeting of Shareholders to be held at 3:00 p.m., local time, on April17, 2013, at 430 Clifty Drive, Madison, Indiana, and at any adjournment of the meeting. River’s principal asset consists of 100% of the issued and outstanding shares of common stock of River Valley Financial Bank (the “Bank”). We expect to mail this Proxy Statement to our shareholders on or about March21, 2013. Items of Business At the Annual Meeting, shareholders will: · vote on the election of two directors to serve a three-year term expiring in 2016; · ratify the selection of BKD, LLP as auditors for River for 2013; · hold an advisory vote regarding the executive compensation of River’s named executive officers disclosed in this proxy statement; · hold an advisory vote on the frequency of holding an advisory vote on the executive compensation of River’s named executive officers; and · transact any other matters of business that properly come before the meeting. We do not expect any other items of business, because the deadline for shareholder nominations and proposals has already passed. If other matters do properly come before the meeting, the accompanying proxy gives discretionary authority to the persons named in the proxy to vote on any other matters brought before the meeting. Those persons intend to vote the proxies in accordance with their best judgment. Voting Information Who is entitled to vote? Shareholders of record at the close of business on February22, 2013, the record date, may vote at the Annual Meeting. On the record date, there were 1,524,872 shares of the Common Stock issued and outstanding. River also had 5,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock Series A, without par value, liquidation preference $1,000 per share (the “Preferred Stock”) outstanding on February22, 2013, but these shares do not have the right to vote at the Annual Meeting of Shareholders.Each share of Common Stock is entitled to one vote at the Annual Meeting on all matters properly presented. How many votes are required to elect directors? The nominees for director receiving the most votes will be elected. Abstentions and instructions to withhold authority to vote for a nominee will result in the nominee receiving fewer votes but will not count as votes against the nominee. How many votes are required to ratify the selection of BKD, LLP as auditors of River for 2013? More votes cast in favor of the proposition than are cast against it are required to ratify the selection of BKD, LLP as auditors of River for 2013.Abstentions and broker non-votes will have no effect on this proposal. How many votes are required to approve on an advisory basis the executive compensation of River’s named executive officers? More votes cast in favor of this proposition than are cast against it are required to approve on a non-binding basis the executive compensation of River’s named executive officers.Abstentions and broker non-votes will have no effect on the advisory vote on executive compensation. How many votes are required to determine the frequency of the advisory vote on executive compensation? The frequency of the advisory vote on executive compensation (one, two or three years) will be determined on a non-binding basis by a plurality of the votes cast. How do I vote my shares? If you are a “shareholder of record,” you can vote by mailing the enclosed proxy card. The proxy, if properly signed and returned to River and not revoked prior to its use, will be voted in accordance with the instructions contained in the proxy. If you return your signed proxy card but do not indicate your voting preferences, the proxies named in the proxy card will vote on your behalf “FOR” the nominees for director listed below, “FOR” the ratification of BKD, LLP as auditors of River for 2013, “FOR” approval of the executive compensation paid to River’s named executive officers, and “FOR” an advisory vote on the executive compensation of our named executive officers to be submitted to shareholders every year. If you have shares held by a broker or other nominee, you may instruct the broker or other nominee to vote your shares by following the instructions the broker or other nominee provides to you.If you do not submit specific voting instructions to your broker, the organization that holds your shares may generally vote your shares with respect to “discretionary” items, but not with respect to “non-discretionary” items. Discretionary items are proposals considered routine under the rules of the New York Stock Exchange (“NYSE”) on which your broker may vote shares held in street name in the absence of your voting instructions.On non-discretionary items for which you do not submit specific voting instructions to your broker, the shares will be treated as “broker non-votes.” The proposal to ratify BKD, LLP as our auditors for 2013 is considered routine and therefore may be voted upon by your broker if you do not give instructions to your broker. However, brokers will not have discretion to vote your shares on the election of directors, on the compensation of River’s executive officers, or on the frequency of holding a shareholder advisory vote on executive compensation.Accordingly, if your shares are held in street name and you do not submit voting instructions to your broker, your shares will not be counted in determining the outcome of the election of the director nominees, the advisory vote on the executive compensation of River’s named executive officers, or on the frequency of holding a shareholder advisory vote on executive compensation 2 Proxies solicited by this Proxy Statement may be exercised only at the Annual Meeting and any adjournment and will not be used for any other meeting. Can I change my vote after I have mailed my proxy card? You have the right to revoke your proxy at any time before it is exercised by (1)notifying River’s Secretary Lonnie D. Collins, 430 Clifty Drive, P.O. Box 1590, Madison, Indiana 47250-0590 in writing, (2)delivering a later-dated proxy, or (3) voting in person at the Annual Meeting.If you have instructed a broker to vote your shares, you will need to follow the directions received from your broker to change those instructions. How do I vote shares held in River’s Employee Stock Ownership Plan? We maintain an Employee Stock Ownership Plan which owns approximately 10.6% of River’s Common Stock. Employees of River and its subsidiaries participate in the Plan. Each Plan participant instructs the trustee of the Plan how to vote the shares of River Common Stock allocated to his or her account under the Plan. If a participant properly executes the voting instruction card distributed by the trustee, the trustee will vote such participant’s shares in accordance with the shareholder’s instructions. Where properly executed voting instruction cards are returned to the trustee with no specific instruction as to how to vote at the Annual Meeting, the trustee will vote the shares “FOR” the election of each of management’s director nominees, “FOR” the ratification of BKD, LLP as our auditors for 2013, “FOR” approval of the executive compensation paid to River’s named executive officers, and “FOR” an advisory vote on the executive compensation of our named executive officers to be submitted to shareholders every year.The trustee will vote the shares of River Common Stock held in the Plan but not allocated to any participant’s account and allocated shares as to which no voting instructions are received in the same proportion as the allocated shares in the Plan are voted with respect to each of the proposals submitted to a vote of shareholders at the annual meeting, so long as such vote is in accordance with the provision of the Employee Retirement Income Security Act. Can I vote my shares in person at the meeting? If you are a shareholder of record, you may vote your shares in person at the meeting. However, we encourage you to vote by proxy card even if you plan to attend the meeting. If your shares are held by a broker or other nominee, you must obtain a proxy from the broker or other nominee giving you the right to vote the shares at the meeting. What constitutes a quorum? The holders of over 50% of the outstanding shares of Common Stock as of the record date must be present in person or by proxy at the Annual Meeting to constitute a quorum. In determining whether a quorum is present, shareholders who abstain, cast broker non-votes, or withhold authority to vote on the director nominee will be deemed present at the Annual Meeting.Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting. 3 Principal Holders of Common Stock The following table provides information, as of February22, 2013, about each person known by River to own beneficially 5% or more of the Common Stock. Name and Address of Beneficial Owner (1) Number of Shares of Common Stock Beneficially Owned (1) Percent of Class River Valley Financial Bank, as Trustee 430 Clifty Drive Madison, IN47250 % Thomas M. and Mary E. Davee 215 West Main Street Madison, IN47250 % First Opportunity Fund, Inc. Stewart West Indies Trading Company, Ltd. d/b/a/ Stewart Investment Advisors Rocky Mountain Advisors, LLC 2344 Spruce Street, Suite A Boulder, CO 80302 % Unless other information is given, the named beneficial owner has sole voting and dispositive power with respect to the shares. The information in this chart with respect to the shareholders listed in the chart is based on Schedule 13D and 13G Report(s) they filed with the Securities and Exchange Commission containing information concerning shares held by them. It does not reflect any changes in shareholdings that may have occurred since the date of those filings. These shares, as to which voting and dispositive power is shared, are held by the Trustee of the River Valley Bancorp Employee Stock Ownership Plan and Trust (the “ESOP”). The Employees participating in the ESOP are entitled to instruct the Trustee on how to vote shares held in their accounts under the ESOP. The ESOP requires the Trustee to vote any unallocated shares held in a suspense account under the ESOP or allocated shares as to which voting instructions are not received in the same proportion as allocated shares are voted.The ESOP also owns 250 shares of Preferred Stock, but these shares were not entitled to vote at the Annual Meeting of Shareholders. Thomas M. Davee and Mary E. Davee are married and jointly own these shares. They share voting and dispositive power as to such shares. Stewart West Indies Trading Company, Ltd., d/b/a/ Stewart Investment Advisors (“SIA”), Bellerive, Queen Street, St. Peter, Barbados, Rocky Mountain Advisors, LLC (“RMA”) and First Opportunity Fund, Inc. indicated that they may be the beneficial owners of these shares.According to a Schedule 13G filed with the SEC, SIA and RMA are registered investment advisors. First Opportunity Fund, Inc. is one of their clients, with whom they share investment power and voting power. Proposal 1 — Election of Directors The Board of Directors currently consists of six members.The By-Laws provide that the directors are to be divided into three classes as nearly equal in number as possible.The members of each class are elected for a term of three years (unless a shorter period is specified) and until their successors are elected and qualified.One class of directors is elected annually.The nominees for director this year are FredW. Koehler and CharlesJ. McKay, CPA, current directors of River.If the shareholders elect Mr.Koehler and Mr.McKay at the Annual Meeting, their terms will expire in 2016. Fred W. Koehler is the cousin of John Muessel, the Bank’s Vice President - Trust Services.This relationship, because it is so remote, does not cause Mr.Koehler to lose his independence under the Listing Standards for the Nasdaq Stock Exchange.Apart from this relationship, no nominee for director is related to any other director or executive officer of River or nominee for director by blood, marriage, or adoption, and there are no arrangements or understandings between any nominee and any other person pursuant to which the nominee was selected. The Board recommends that you vote FOR the nominees. The following table sets forth certain information on the nominees for the position of director of River and each director continuing in office after the Annual Meeting, including the number and percent of shares of Common Stock and Preferred Stock beneficially owned as of the record date.The table also includes information on the number of shares of River Common Stock and Preferred Stock beneficially 4 owned by all directors and executive officers of River as a group and by the Bank’s Executive Vice President.The Preferred Stock does not have the right to vote at the Annual Meeting of Shareholders. Name Expiration of Term as Director Director of River Since Common Stock Beneficially Owned as of February22, 2013 (1) Percentage of Class of Common Stock Preferred Stock Beneficially Owned as of February22, 2013 Percentage of Class of Preferred Stock Director Nominees Fred W. Koehler % 10 % Charles J. McKay, CPA * — — Directors Continuing in Office Lonnie D. Collins % — — MatthewP. Forrester % 9 * MichaelJ. Hensley % — — Lillian Sue Livers, M.S., R.D. * — — Named Executive Officer Anthony Brandon * 7 * All directors and executive officers as a group (12 persons) % % * Under 1% of outstanding shares. Unless otherwise indicated, each nominee or director has sole investment and/or voting power with respect to the shares shown as beneficially owned by him. Under applicable regulations, shares are deemed to be beneficially owned by a person if he or she directly or indirectly has or shares the power to vote or dispose of the shares, whether or not he or she has any economic power with respect to the shares. Includes shares beneficially owned by members of the immediate families of the directors residing in their homes. Of these shares, 62,153 are held jointly by Mr.Koehler and his spouse. These shares are held in a family trust as to which Mr.Koehler’s spouse serves as trustee. These shares are held jointly by Mr.McKay and his spouse. Of these shares, 40,000 are held jointly by Mr.Collins and his spouse. Of these shares, 9,852 are held jointly by Mr.Forrester and his spouse, 1,535 are held in an IRA for his spouse, 192 are held by him as custodian for his children, and 8,636 were held under the ESOP as of December31, 2011. These shares were held under the ESOP as of February22, 2013.These shares do not have the right to vote at the Annual Meeting of Shareholders. Of these shares, 10,000 are held jointly by Mr.Hensley and his spouse and 6,000 shares are held by a trust as to which Mr.Hensley serves as trustee.These shares are pledged to secure a bank loan to Mr. Hensley and his spouse. 2,084 of these shares are held jointly by Ms.Livers and her spouse. Of these shares, 3,600 are held jointly by Mr.Brandon and his spouse, 4,000 are subject to stock options granted under the River Valley Bancorp Option Plan (the “Option Plan”), 1,200 shares were granted under the River Valley Recognition and Retention Plan (“Recognition and Retention Plan”), and 5,396 are held under the ESOP as of December31, 2011.Excludes stock options for 1,000 shares which are not exercisable within a period of 60 days following the record date. Of these shares, 1,200 are held under the Recognition and Retention Plan, 8,000 are subject to stock options granted under the Option Plan, and 37,252 were allocated to such persons under the ESOP as of December31, 2011. Of these shares, 46 are held by the ESOP.The shares of Preferred stock do not have the right to vote at the Annual Meeting. Presented below is information concerning the director nominees and directors of River: Lonnie D. Collins (age 64) has served as Secretary of River for over 30 years and has been a practicing attorney in Madison for over 35 years. He recently retired as an attorney but continues to serve as River’s Secretary. MatthewP. Forrester (age 56) became President and Chief Executive Officer of River and the Bank in October, 1999.He previously had served as Senior Vice President, Treasurer and Chief Financial Officer of Home Loan Bank and Home Loan Bancorp in Fort Wayne, Indiana for more than five years. 5 He also serves as a Director of the Federal Home Loan Bank of Indianapolis and on the Board of Trustees of Hanover College. MichaelJ. Hensley (age 57) is an attorney with the law firm Jenner, Pattison, Hensley& Wynn. Mr.Hensley served as a Compliance Officer, Assistant Trust Officer and the General Counsel to The Madison Bank& Trust Company from 1980 to January, 1989. Fred W. Koehler (age 72) is retired. He formerly owned and operated Koehler Tire Co., a tire and automotive parts store in Madison, Indiana, and served as the Jefferson County Auditor for eight years. He serves as Chairman of the Board of Directors of River and the Bank. Lillian Sue Livers, M.S., R.D. (age 63) has served as Director of The King’s Daughters’ Hospital& Health Service Foundation since 2006, and was Director of Nutrition Services of The King’s Daughters’ Hospital and Health Services between 1971 and 2006. Charles J. McKay (age 60) is the owner of the accounting firm McKay Accounting Services, which is based in Madison, Indiana. Each of River’s directors and director nominees has particular experience, qualifications, attributes and skills that qualify him or her to serve as a director of River.These particular attributes are set forth below for each such director or director nominee. · Lonnie D. Collins has practiced real estate law, corporate law and estate planning as an attorney in River’s market area for over 35 years. His service as Secretary of River for over 30 years has caused him to become very familiar with River’s personnel, history and corporate structure. This knowledge and these skill sets make his service as a director valuable to River. · Matthew P. Forrester has been the CEO of River and the Bank for over 10 years.He previously served as a chief financial officer of another financial institution for more than 15 years.He is currently serving as a director of the Federal Home Loan Bank of Indianapolis.This background and experience enhances his ability to provide leadership to River in his roles as President and Chief Executive Officer. · Michael J. Hensley is an attorney representing clients in a variety of litigation matters.This experience assists River and the Bank in its evaluation of matters of litigation and the execution and collection of debt obligations. · Fred W. Koehler owned and operated a business for over 30 years and served as Jefferson County Auditor for eight years.He is also active in the Bank’s communities.His experience and profile assist River and the Bank with their business lending strategies.His financial background provides value to the Board, including with respect to its analysis of River’s operating results, financial condition, and financial budgets. · Lillian Sue Livers, M.S., R.D., is the foundation executive director of the local hospital and is active in the medical community.She has extensive experience in preparing and monitoring operating, salary and capital equipment budgets.Her expertise with respect to community service needs and capabilities is valuable to River and the Bank.Her accounting background and experience helps her analyze River’s financial reports. · Charles J. McKay is the sole proprietor of an accounting firm, practiced in public accounting for over 35 years, and has been a licensed CPA for over 25 years.Mr.McKay’s extensive accounting background enables him to provide value to the Board in his role as the Board’s audit committee financial expert, and as Chairman of River’s Audit Committee. 6 Corporate Governance Director Independence.All of the directors, except Matthew P. Forrester, meet the standards for independence of Board members set forth in the Listing Standards for the Nasdaq Stock Exchange. Moreover, all members of River’s Audit Committee, Stock Compensation Committee, Compensation Committee, and Governance and Nominating Committee meet these independence standards for the committees on which they serve. The Board of Directors of River considers the independence of each of the directors under the Listing Standards of the Nasdaq Stock Exchange which for purposes of determining the independence of Audit Committee members also incorporate the standards of the Securities and Exchange Commission included in Reg. §240.10A-3(b)(1). Among other things, the Board considers current or previous employment relationships as well as material transactions or relationships between River or its subsidiaries and the directors, members of their immediate family, or entities in which the directors have a significant interest. The purpose of this review is to determine whether any relationships or transactions exist or have occurred that are inconsistent with a determination that the director is independent. FredW. Koehler serves as Chairman of the Board of Directors while MatthewP. Forrester serves as its President and Chief Executive Officer.River’s Board of Directors believes that River has more effective oversight by having an independent Chairman.An independent Chairman does not have conflicts that an insider or employee director might face.The Board believes that the perspective of an independent Chairman results in a more proactive and effective Board of Directors.The Chairman, in his capacity as such, effectively serves as the lead independent director of River, although he has not been so designated. Director Requirements and Nomination Process.River’s By-Laws require directors to have their primary domicile in either Jefferson County, Indiana or Trimble County, Kentucky; to have had a loan or deposit relationship with the Bank for a continuous period of twelve months prior to their nomination to the Board; and, if a non-employee director, to have served as a member of a civic or community organization based in either Jefferson County, Indiana or Trimble County, Kentucky, for at least a continuous period of twelve months during the five years prior to their nomination to the Board. Meetings of the Board of Directors.During the fiscal year ended December31, 2012, the Board of Directors of River met or acted by written consent eleven times. No director attended fewer than 75% of the aggregate total number of meetings during the last fiscal year of the Board of Directors of River held while he or she served as director and of meetings of committees on which he or she served during that fiscal year. Board Committees.River’s Board of Directors has an Audit Committee, a Stock Compensation Committee, a Compensation Committee, and a Governance and Nominating Committee, among its other Board Committees. All committee members are appointed by the Board of Directors. The Audit Committee, comprised of all directors except Matthew P. Forrester and LonnieD. Collins, recommends the appointment of River’s independent accountants, and meets with them to outline the scope and review the results of that audit.The Chairman of the Audit Committee is CharlesJ. McKay.In addition, the Board of Directors has determined that Charles J. McKay is a “financial expert” as that term is defined in Item 401(h)(2) of Regulation S-K promulgated under the Securities Exchange Act of 1934. The Audit Committee met five times during the fiscal year ended December31, 2012. The Board of Directors has adopted a written charter for the Audit Committee, which is posted on River’s website at www.rvfbank.com. The Board of Directors reviews and approves changes to the Audit Committee Charter annually. The Stock Compensation Committee administers the Option Plan and the Recognition and Retention Plan. The members of that Committee are all directors except Matthew P. Forrester. Its Chairman is FredW. Koehler.The Stock Compensation Committee met one time during the fiscal year ended 7 December31, 2012. The Compensation Committee establishes compensation for River’s executive officers. Its members include all outside directors. Its Chairman is FredW. Koehler.The Compensation Committee met two times in 2012. The Compensation Committee has a separate charter which is posted on River’s website at www.rvfbank.com. The Governance and Nominating Committee, referred to here as the “Nominating Committee,” selects the individuals who will run for election to River’s Board of Directors each year. It met one time during 2012. Its members for this year’s nominations were Directors Livers, Collins, and Hensley. Its Chairman was Mr. Hensley.The Nominating Committee has a separate charter that is available at www.rvfbank.com. The corporate governance guidelines adopted by the Nominating Committee include provisions dealing with the qualifications and responsibilities of directors, ongoing director education, director committees and their duties, and director access to officers and employees.In addition, the guidelines include the following provisions: · establishing a requirement that a director offers to resign upon a material change in his or her employment.This requirement provides the Board with the opportunity to consider whether the director’s continued service on the Board is in the shareholders’ best interest; · establishing a limit on the number of public company boards on which directors may serve.This will help ensure that River’s directors are able to commit the time required for Board service; · requiring directors to meet periodically without employee directors or management; · requiring each director and each executive officer to own a minimum of 1,000 shares of common stock of River, either of record or beneficially; · requiring an annual evaluation of the performance of the Board and its committees; and · providing a framework for evaluation of management and succession planning. Directors 75 years or older are not eligible for election or appointment to the Board of Directors, and directors must retire from the Board at the annual shareholder meeting following the director’s attainment of age 75. In response to significant interest in majority voting for directors in the corporate and legal communities, and growing sentiment of shareholders of various companies that such a standard would increase a board’s accountability, in 2009 the Board adopted an amendment to its Corporate Governance Guidelines to include a director resignation policy (the “Director Resignation Policy”). The Board believes that this policy gives real meaning to the majority “withhold” vote without suffering the unintended consequences resulting from state law “holdover” provisions.The Board also believes this policy serves the interests of River’s shareholders by establishing direct and effective consequences for directors who do not receive a majority vote. According to the Director Resignation Policy: · Any nominee in an uncontested election who receives a greater number of votes “withheld” from his or her election than votes “for” such election is required to promptly tender his or her resignation as a director to the Chairman of the Board. · The Governance and Nominating Committee, which consists entirely of independent directors, must recommend to the full Board whether to accept or reject the resignation based on all relevant factors (including any stated reasons why shareholders withheld their votes). · The Board must act on the Governance and Nominating Committee’s recommendation no later than 90 days following the tender of the director’s resignation. 8 · No affected resigning director will participate in either the Governance and Nominating Committee recommendation or the Board consideration of that director’s resignation. · Within four days of the Board reaching its decision, River must disclose the Board’s decision, providing a full explanation of the process by which the decision was reached, in a Form 8-K filed with the SEC. Although the Nominating Committee will consider nominees recommended by shareholders, it has not actively solicited recommendations for nominees from shareholders nor has it established procedures for this purpose, as it will address nominations on a case by case basis. When considering a potential candidate for membership on River’s Board of Directors, the Nominating Committee considers issues of diversification, age, skills relevant to River’s business, community involvement, professional and business experience, and ethical conduct. The Nominating Committee also considers the qualification requirements for Directors in River’s By-Laws as described above under “Director Requirements and Nomination Process.” The Nominating Committee assesses the effectiveness of its efforts to have a diverse Board of Directors by periodically reviewing the current Board members for geographic, occupational, gender, race and age diversity.The Nominating Committee does not have specific minimum qualifications that must be met by a Nominating Committee-recommended candidate other than those prescribed the By-Laws and it has no specific process for identifying the candidates. There are no differences in the manner in which the Nominating Committee evaluates a candidate that is recommended for nomination for membership on River’s Board of Directors by a shareholder. The Nominating Committee has not received formal nominations of directors to serve on River’s Board of Directors from any of River’s shareholders in connection with the Annual Meeting. Article III, Section 12 of River’s By-Laws provides that shareholders entitled to vote for the election of directors may name nominees for election to the Board of Directors if they follow the procedures in the By-Laws for submitting nominations.The procedures include, among other requirements, that the shareholder deliver written notice of a proposed nomination to the Secretary of River not less than 120 days prior to the Annual Meeting or, if less than 130 days’ notice or public disclosure of the date of the meeting is given or made to shareholders (which notice or public disclosure includes the date of the Annual Meeting specified in River’s By-Laws if the Annual Meeting is held on that date), the shareholder notice must be received not later than the close of business on the 10th day following the day on which the notice of the date of the meeting was mailed or the public disclosure was made. Risk Oversight.The Board of Directors plays an active role in the oversight of credit risk, operational risk, liquidity risk, and similar risks of the business of River.It performs this role primarily through its committee structure.The Audit Committee of River considers risk issues associated with River’s financial reporting and disclosure process and also monitors controls for material weaknesses in the audit function.The Audit Committee meets periodically with the chief financial officer and senior credit risk officer of River in carrying out these responsibilities.The full Board and Audit Committee have access, as needed, to the executive officers and other employees of River who help supervise day-to-day risk management responsibilities of River.They also have access to legal representation to the extent deemed necessary to assist with their risk oversight responsibilities.In addition, the Compensation Committee and the Stock Compensation Committee evaluate the compensation programs of River to ensure that they do not increase incentives among management employees to take undue risk.The Bank also has Loan and Asset/Liability committees, whose members are available to the Board, to monitor risks related to liquidity and interest rates and lending risks. Communications with Directors.River has adopted a policy for its shareholders to send written communications to River’s directors. Under this policy, shareholders may send written communications in a letter by first-class mail addressed to any director at River’s main office. River has also adopted a policy that strongly encourages its directors to attend each Annual Meeting of shareholders. All of River’s directors at the time attended the Annual Meeting of Shareholders on April18, 2012. 9 Executive Compensation Summary Compensation Table for 2012 The following table presents information for compensation awarded to, earned by, or paid to MatthewP. Forrester and Anthony D. Brandon (the “Named Executive Officers”) for 2012 and 2011. Name and Principal Position Year Salary Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings ($)(3) All Other Compensation Total Matthew P. Forrester $ 218,043 $ 33,393 $ 1,310 $ — $ 252,746 President and Chief Executive Officer — Anthony D. Brandon $ 122,654 $ 24,804 $ — $ — $ 147,458 Executive Vice President — — Includes any amounts earned but deferred, including amounts deferred under the Bank’s 401(k) Plan and in the case of Mr.Forrester, director fees whether paid or deferred. The amounts in these columns represent amounts that were earned for services under the Bank’s Incentive Plan.The amounts in 2011 were based on performance criteria satisfied in 2011.The amounts in 2012 were 75% of the amounts earned based on performance criteria satisfied in 2012, but were paid in January 2013. Included in this column for Mr.Forrester is $1,310 of above market interest on deferred director fees for 2012 and $2,496 of above market interest on deferred director fees for 2011.Interest accrued at the rate of 7.32% per annum under Mr.Forrester’s deferred compensation agreement in 2012 and 7.93% in 2011, and the applicable market rate of interest was 6.81% per year for 2011 and 2012. The Named Executive Officers received certain perquisites during 2011 and 2012, but the incremental cost of providing those perquisites did not exceed the $10,000 disclosure threshold. Stock Option Plan On April 29, 1997, the Board of Directors of River approved the River Valley Bancorp Stock Option Plan, which became effective on June 23, 1997, when the shareholders approved the Option Plan. The Stock Compensation Committee, which is composed of non-employee directors, administers the Option Plan. The Option Plan provides for the grant of incentive and non-qualified options and reserved 238,050 shares of Common Stock for issuance pursuant to option grants. As of the date of this Proxy Statement, options for 22,000 shares of Common Stock remain outstanding under the Option Plan with an average price per share of $16.31, and 40,508 shares of Common Stock are reserved for future issuance under the Option Plan. River’s Board of Directors may terminate the Plan at any time, but termination of the Option Plan may not adversely affect the validity of options previously granted under the Plan. No incentive options may be granted under the Option Plan at this time, but non-qualified stock options may be granted. The Stock Compensation Committee may grant options under the Option Plan to officers and other key employees of River or its subsidiaries who are materially responsible for the management or operation of the business of River or its subsidiaries and have provided valuable services to River or its subsidiaries. Any individual may be granted more than one option under the Option Plan. The price to be paid for shares of Common Stock upon the exercise of each stock option may not be less than the fair market value of the shares on the date on which the option is granted. Options are generally granted for terms of ten years (in the case of incentive options) or ten years and one day (in the case of non-qualified options), and at an option price per share equal to the fair market value of the shares on the date of the grant of the stock options. Options will become exercisable at a rate specified by the Stock Compensation Committee, subject to early vesting in the event of death or disability. Options granted under the Option Plan are adjusted for capital changes such as stock splits and stock dividends. 10 The option price of each share of stock is to be paid in full in cash at the time of exercise. Under circumstances specified in the Option Plan, optionees may deliver a notice to their broker to deliver to River the total option price in cash and the amount of any taxes to be withheld from the optionee’s compensation as a result of any withholding tax obligation of River. Payment of the option price may also be effected by tendering whole shares of River’s Common Stock owned by the Optionee and cash having a fair market value equal to the cash exercise price of the shares with respect to which the option is being exercised. In the event an option recipient terminates his or her employment or service as an employee or director, the options will terminate during specified periods. Recognition and Retention Plan The River Valley Bancorp Recognition and Retention Plan provides our officers and directors an ownership interest in River through grants of Common Stock. Since 1997, the Bank has contributed funds to the Recognition and Retention Plan to enable it to acquire 95,220 shares of Common Stock, 84,890 of which have already been awarded under the Recognition and Retention Plan, and 10,330 of which remain available for future awards. Awards are nontransferable and nonassignable, and during the lifetime of the recipient can only be earned by and made to him or her. The shares which are subject to an award will vest and be earned by the recipient at a rate of 20% of the shares awarded at the end of each full twelve months of service with us after the date of grant of the award. Service includes service as a director or director emeritus of River Valley or River. Awards are adjusted for capital changes such as stock dividends and stock splits. Awards will become 100% vested upon termination of employment or service due to death or disability. If an executive officer’s or director’s employment and/or service were to terminate for other reasons, the grantee would forfeit any nonvested award. If employment or service is terminated for cause, or if conduct would have justified termination or removal for cause, shares not already distributed under the Recognition and Retention Plan, whether or not vested, may be forfeited by resolution of the Board of Directors of River. When shares become vested and may actually be distributed in accordance with the Recognition and Retention Plan, the participants also receive amounts equal to accrued dividends and other earnings or distributions payable with respect to the Common Stock. When shares become vested under the Recognition and Retention Plan, the participant will recognize income equal to the fair market value of the Common Stock earned, determined as of the date of vesting, unless the recipient makes an election under Section 83(b) of the Internal Revenue Code to be taxed earlier. The amount of income recognized by the participant is a deductible expense for tax purposes for River. Shares not yet vested under the Recognition and Retention Plan are voted by the Trustee of the Recognition and Retention Plan, taking into account the best interests of the recipients of the Recognition and Retention Plan awards. 2013 River Valley Financial Bank Incentive Plan On December 11, 2012, the Board of Directors of the Bank adopted the 2013 River Valley Financial Bank Incentive Plan (the “Plan”).The Plan provides target incentive awards for the Bank’s Chief Executive Officer, Executive Vice President, Senior Officers, Vice Presidents, Internal Auditor, Compliance Officer, Executive Administrative Assistant, Loan Officers and Wealth Management Officers. Under the Plan, incentive payments based on a percentage of an employee’s base salary will be made based on achievement of threshold, targeted or maximum expected performance goals in several areas: · Total Shareholder Return:price appreciation of Common Stock of River during 2013 plus the annualized dividend rate paid on the Common Stock · Loan Portfolio Growth:net growth in the loan portfolio during 2013 11 · Profitability · Non-Performing Assets:loans delinquent more than 90 days and other real estate owned · Charge-Offs Determination of the annual incentives will generally be based on overall Bank performance and departmental and/or individual criteria.Wealth management officers have a defined monetary goal based upon dollar values of production. For the Bank’s Chief Executive Officer (“CEO”) and Executive Vice President (“EVP”), the target incentive payment will be 15% of base salary and the maximum incentive payment will be 30% of base salary.Fifty percent of the award will be based on Total Shareholder Return, the greater of 25% on Profitability or Loan Portfolio Growth (having an average risk weighting of 3.8), and 25% on Asset Quality Targets.The Asset Quality Target will be based 50% on Non-Performing Assets and 50% on Charge-Offs. The goals for the CEO and the EVP are the following: · Total Shareholder Return:threshold 8%; target 12%; maximum 16% · Loan Portfolio Growth:threshold 3%; target 6%; maximum 9% · Profitability:threshold $4.0 million; target $4.5 million; maximum $5.1 million · Non-Performing Assets (as a percentage of total assets):threshold 4.2%; target 3.6%; maximum 3.0% · Charge-Offs (as a percentage of loan portfolio):threshold <.80%; target <.60%; maximum <.50% Targets are also established in the Plan for non-executive officers who participate in the Plan. Awards are earned as of December 31, 2013 and will be forfeited if employment is terminated prior to that time.Seventy-five percent of the 2013 awards will be paid on January 31, 2014, and 25% will be paid, with interest, one year later.The Board may recapture the 25% or the awards previously paid if it is determined that the awards were based on materially misstated financial information. The Board of Directors of the Bank may amend and terminate the Plan and awards as it deems appropriate. 401(k) Plan Our full-time salaried employees who are over 21 years of age with at least one year of service may participate in the River Valley Financial Bank 401(k) Savings Plan. Participants may elect to make monthly contributions up to 6% of their salary, subject to any applicable limits under the Internal Revenue Code. In 2012, we made a matching contribution of 75% of the employee’s contribution that does not exceed 6% of the employee’s salary for employees hired after September 1, 2005. The match for employees hired prior to September1, 2005, was suspended in October 2009.These contributions may be invested at each employee’s direction in one or more of a number of investment options available under the Plan. Employee contributions to the 401(k) Plan are fully vested upon receipt. Matching contributions vest after three years of service. The normal distribution is a lump sum upon termination of employment, although other payment options may be selected. Employee Stock Ownership Plan and Trust River established for eligible employees an Employee Stock Ownership Plan effective January 1, 1996. Employees with at least one year of employment and who have attained age 21 are eligible to participate. The Employee Stock Ownership Plan borrowed funds from River and used such funds to 12 purchase 190,440 shares at $10.00 per share at the time the Bank converted to stock form. That loan has been paid in full and all of the shares purchased have been allocated to participants in the Employee Stock Ownership Plan. In 2011 and 2012, the Company contributed $150,000 and $120,000, respectively, to the ESOP, and the ESOP used these contributions to purchase shares of Common Stock on the open market. Benefits under the Employee Stock Ownership Plan generally become 100% vested after three years of credited service. Prior to the completion of three years of credited service, a participant who terminates employment for reasons other than death, retirement, or disability will not receive any benefit under the Employee Stock Ownership Plan. Forfeitures are reallocated among remaining participating employees upon the earlier of the forfeiting participant’s death or after the expiration of at least three years from the date on which such participant’s employment was terminated. Benefits are payable in the form of Common Stock or cash upon death, retirement, early retirement, disability or separation from service. River has established a committee of employees of the Bank to administer the Employee Stock Ownership Plan. The Bank’s Trust Department serves as corporate trustee of the Employee Stock Ownership Plan. The Employee Stock Ownership Plan committee may instruct the trustee regarding investment of funds contributed to the Employee Stock Ownership Plan. The Employee Stock Ownership Plan trustee, subject to its fiduciary duty, must vote all allocated shares held in the Employee Stock Ownership Plan in accordance with the instructions of participating employees. Under the Employee Stock Ownership Plan, nondirected shares will be voted in a manner calculated to most accurately reflect the instructions it has received from participants regarding the allocated stock so long as such vote is in accordance with the provisions of the Employee Retirement Income Security Act. Outstanding Equity Awards at December31, 2012 The following table presents information on stock options and restricted stock held by the Named Executive Officers on December31, 2012. Option Awards Stock Awards Number of Securities Underlying Unexercised Options (#) Option Exercise Option Expiration Number of Shares or Units of Stock That Have Not Market Value of Shares or Units of Stock That Have Not Vested Date of Full Vesting of Stock Name Exercisable Unexercisable (1) Price ($) Date Vested (#) ($) (2) Awards Anthony D. Brandon 09/16/2018 9/20/16 The shares represented could not be acquired by the Named Executive Officers as of December31, 2012. The market value of these awards is determined by multiplying the number of shares by the closing price of River’s common stock on December 31, 2012, which was $17.65 per share. Defined Benefit Pension Plan The Bank provides a Pentegra Group defined benefit pension plan, which is a noncontributory, multi-employer comprehensive pension plan. Separate actuarial valuations are not made for individual employer members of the Pension Plan. An employee’s pension benefits are 100% vested after five years of service. The Pension Plan provides for monthly or lump sum retirement benefits determined as a percentage of the employee’s average salary (for his highest five consecutive years of salary) times his years of service. Salary includes base annual salary as of each January1, exclusive of overtime, bonuses, fees and other special payments. Early retirement, disability, and death benefits are also payable under the Pension Plan, depending upon the participant’s age and years of service. Benefits are currently subject to maximum Internal Revenue Code limitations of $205,000 per year. 13 Benefits under River’s Pension Plan are based upon the average of the employee’s highest five years base salary as of January 1. The benefit formula is 1.25%. There is a five year cliff vesting. Normal retirement age is 65.However, there is an early retirement provision beginning at age 45 with a 3% discount for each year before the normal retirement age. A lump sum benefit is available on balances earned prior to October 1, 2006. River discontinued new enrollees in the Pension Plan as of September 1, 2005.We recorded expenses totaling $312,517 for the Pension Plan during the fiscal year ended December31, 2012. Employment Agreements The Bank has entered into an employment agreement with MatthewP. Forrester, the Bank’s President and Chief Executive Officer. The agreement is for a three-year term and extends annually for an additional one-year term to maintain its three-year term if the Bank’s Board of Directors determines to so extend it. Under the agreement, Mr.Forrester receives an initial annual salary equal to his current salary, subject to increases approved by the Board of Directors. The agreement also provides, among other things, for Mr.Forrester’s participation in other bonus and fringe benefit plans available to other employees. He may terminate his employment upon ninety days’ prior written notice to the Bank. The Bank may discharge him for just cause at any time or in certain events specified by applicable law or regulations. If the Bank terminates Mr.Forrester’s employment for other than just cause or he is constructively discharged and such termination does not occur after a change in control of the Bank or River, the agreement provides for his receipt of a lump-sum or periodic payment of an amount equal to the sum of (A) his base salary through the end of the then-current term, plus (B) his base salary for an additional twelve-month period, plus (C) in his sole discretion and in place of continued participation in his employer’s fringe benefit plans, cash in an amount equal to the cost of obtaining all health, life, disability and other benefits in which he would otherwise be eligible to participate. If following a change in control of the Bank or River, Mr.Forrester is not offered employment for at least 36 months in his same position with similar responsibilities and at the same compensation and substantially the same benefits as he was receiving prior to the change in control, or if such employment does not continue for 36 months after such offer of employment is accepted by Mr.Forrester, the agreement provides for his receipt of a lump-sum payment of an amount equal to the difference between (A) the product of 2.99 times his “base amount” (as defined in Section 280G(b)(3) of the Internal Revenue Code) and (B) the sum of any other parachute payments, as determined under Section 280G(b)(2) of the Internal Revenue Code. If the payments provided for under the agreement, together with any other payments made to Mr.Forrester by the Bank, are determined to be payments in violation of the “golden parachute” rules of the Internal Revenue Code, such payments will be reduced to the largest amount which would not cause the Bank to lose a tax deduction for such payments under those rules. As of the date hereof, the cash compensation that would be paid to Mr.Forrester under the agreement if such agreement were terminated after a change in control of the Bank would be $618,930. River has guaranteed the obligations of the Bank under this employment agreement. For purposes of the employment agreement, a change in control occurs if: · a person or group acquires ownership of stock representing more than 50% of the Bank’s or River’s total fair value or total voting power of the stock of the Bank or River and stock of the Bank or River remains outstanding after the transaction; · a person or group acquires ownership of stock representing 30% or more of the total voting power of the stock of the Bank or River; · during a twelve-month period, a majority of the directors of River is replaced by directors whose appointment or election is not endorsed by a majority of the members of River’s Board in office before the date of the appointment or election, unless another corporation is a majority shareholder of River; or 14 · a person or group, other than shareholders of the Bank or an entity controlled by shareholders of the Bank, acquires more than 40% of the total gross fair market value of the Bank’s assets, unless the person or group owns 50% or more of the total value or voting power of the Bank’s stock. A similar contract has been entered into with AnthonyD. Brandon.The cash compensation that would be paid to Mr.Brandon under the agreement if such agreement were terminated after a change of control of River without cause by the Bank, or for cause by Mr.Brandon, would be $382,720. A third contract, which currently has a three year term, has been entered into with another executive officer of River.The cash compensation which would be paid under this third contract if the affected employee were terminated after a change of control of River without cause by the Bank, or for cause by the employee, would be $278,070. Salary Continuation Agreement On January 25, 2007, the Bank entered into a Salary Continuation Agreement with Mr.Forrester. The agreement provides that if Mr.Forrester retires at age of sixty-five, he will receive an annual benefit in the amount of $50,000 in equal monthly installments for a period of fifteen years. If Mr.Forrester retires after attaining the age of sixty-two but prior to age sixty-five, he will receive in equal monthly installments over a period of fifteen years an amount equal to the liability accrued by the Bank (the “Accrual Balance”) pursuant to the agreement. If Mr.Forrester’s employment is terminated prior to age sixty-two, the Agreement provides that he will receive a lump sum payment of the Accrual Balance as determined at the end of the month prior to the termination. If Mr.Forrester dies before complete distribution of the benefits, the remaining benefit will be distributed to his beneficiary. The agreement also provides for Mr.Forrester to receive a lump sum payment of his Accrual Balance if a disability results in the termination of his employment before age sixty-two. He is entitled to the same payment he would receive upon normal retirement if his employment is terminated after a change in control of the Bank (as defined in Internal Revenue Code Section 409A), payable in a lump sum within 30 days after his termination of employment. Any payments made upon a change in control are subject to reduction to avoid adverse tax consequences under §280G of the Internal Revenue Code of 1986, as amended. The Salary Continuation Agreement will be administered by the plan administrator, which will be the Bank’s Board of Directors or a committee or person appointed by the Board.The projected net benefit expense was $29,665 for 2012. Supplemental Life Insurance Agreement Also on January 25, 2007, the Bank entered into a Supplemental Life Insurance Agreement with Mr.Forrester. The Supplemental Life Insurance Agreement documents an arrangement the Compensation Committee had approved on October 17, 2006, and pursuant to which the Bank had purchased life insurance policies on the life of Mr.Forrester and will divide the policy death proceeds with the beneficiary he designates. If Mr.Forrester dies while employed by the Bank, his beneficiary will be entitled to fifty percent of the amount by which the total death proceeds exceed the greater of the policy cash surrender value or the aggregate premiums paid by the Bank. Mr.Forrester’s designated beneficiary will not be entitled to any benefit if Mr.Forrester dies after the termination of his employment with the Bank. Split Dollar Insurance Plan On January25, 2007, the Board of Directors of the Bank approved and adopted the River Valley Financial Split Dollar Insurance Plan. The plan authorizes the Bank to purchase life insurance policies on the lives of certain Bank employees selected to participate in the Plan and to divide the policy death proceeds with the beneficiary designated by the employee participant. If the participant dies while employed by the Bank, the participant’s beneficiary will be entitled to the lesser of (1)$100,000 or (2)the total death proceeds of the policy minus the greater of (a)the cash surrender value or (b)the aggregate 15 premiums paid by the Bank. A participant’s designated beneficiary will not be entitled to any benefit under the plan if the participant dies after the termination of the participant’s employment with the Bank. The plan provides that it will be administered by the Bank’s Board of Directors, or a committee chosen by the Board. The plan administrator, in its sole discretion, will select the employees who will participate in the Plan. On January25, 2007, the Bank’s Board of Directors, acting as the plan administrator, selected ten employees to participate in the Plan, including AnthonyD. Brandon, MatthewP. Forrester, MarkA. Goley, VickieL. Grimes and JohnM. Muessel, each of whom is an executive officer of River. In 2010, the Company added Robert E. Kleehamer as an additional participant. Compensation of Directors for 2012 The following table provides information concerning the compensation paid to or earned by the members of River’s Board of Directors other than Matthew P. Forrester for River’s last fiscal year, whether or not deferred. Name (1) Fees Earned or Paid in Cash ($) Nonqualified Deferred Compensation Earnings (2) All Other Compensation Total ($) Robert W. Anger (4) $ 8,100 $ 327 $ 6,551 Lonnie D. Collins (4) — Michael J. Hensley — Fred W. Koehler Lillian Sue Livers, M.S., R.D. — — Charles J. McKay — Information on Mr.Forrester, who is a Named Executive Officer, is included in the Summary Compensation Table. This column includes any above-market earnings on deferred compensation to which the directors are entitled under their deferred compensation agreements. Interest accrues at a rate which is the lower of 10% per annum or the five-year average of the return on equity of River under these agreements, which was 7.32% in 2012, and the applicable market rate of interest was 6.81% for 2012. Includes payments made to these directors in 2012 under their deferred compensation agreements. Mr. Anger retired from the Board of Directors on April 18, 2012, and Mr.Collins joined the Board of Directors on that date. Directors of River are paid directors’ fees of $750 for each meeting attended. All directors of the Bank are entitled to receive monthly director fees in the amount of $1,400 for their services. Directors of the Bank also receive fees in the amount of $250 for each special meeting of the Board. Outside directors attending Loan Committee meetings are paid $75 for each such meeting. The Bank also has an Appointed Community Advisory Board consisting of five members of the Clark County, Indiana, area. Those members meet quarterly and are paid $400 per meeting attended. Total fees paid to or deferred by directors and community advisory members for the year ended December31, 2012, were $185,700. The Bank, pursuant to deferred compensation agreements, permits directors and directors emeritus to defer payment of some or all of their monthly directors’ fees or salary. Upon reaching the retirement age specified in their respective joinder agreements, directors who participate in the deferred compensation plan receive fixed monthly payments for a specific period ranging from 60 to 180 months, depending on the director’s election in his joinder agreement, but may also elect to receive their benefits in a lump sum in the event of financial hardship. The agreements also provide for death and disability benefits, and benefits upon a change in control of the Bank.In the event of a change in control, the directors receive their accrued benefit under the plan payable in a lump sum within 30 days of the change in control.For this purpose, change in control is defined as provided under “Employment Agreements” above.If Mr.Forrester had been entitled to a change of control payment under his deferred compensation agreement as of December31, 2012, he would have received a payment of $274,888 within 30 days following the change in control. 16 The Bank has purchased paid-up life insurance on the lives of directors and directors emeritusparticipating in the deferred compensation plan to fund benefits payable thereunder. In addition, the Bank has paid-up life insurance on officers and other management staff.The insurance is provided by Midland National Life Insurance Company, Great West Life& Annuity Insurance Co., Massachusetts Mutual Life Insurance Co., New York Life Insurance and Annuity Corp., Transamerica Life Insurance Co., West Coast Life Insurance Co., and Pacific Life Insurance Co.At December31, 2012, the cash surrender value of the policies was carried on the books of the Bank at approximately $10,160,616. The Bank expensed $0 in connection with these agreements for the year ended December31, 2012. Transactions With Certain Related Persons All lending decisions above board authorized limits for each loan officer of the Bank are presented to the Loan Committee of the Board of Directors for their approval. Pursuant to standard operating procedures, senior management must approve all extensions of credit to employees of the Bank. Requests above the senior officer authorized limits, and all requests originating from directors of the Bank are presented to the Loan Committee with the applicants removing themselves from the room and active discussion of the request. The Bank follows a policy of offering to its directors, officers, and employees real estate mortgage loans secured by their principal residence as well as other loans. Current law authorizes the Bank to make loans or extensions of credit to its executive officers, directors, and principal shareholders on the same terms that are available with respect to loans made to all of its employees. The Bank offers loans to its executive officers, directors, principal shareholders and employees with an interest rate that is generally available to the public with substantially the same terms as those prevailing for comparable transactions. Loans to directors, executive officers and their associates totaled approximately $1,631,351, or 3.91% of equity capital at December31, 2012. Proposal 2 — Ratification of Auditors The Board of Directors recommends that the shareholders ratify at the Annual Meeting the appointment of BKD, LLP, certified public accountants, as independent auditors for the fiscal year ended December31, 2013.BKD, LLP was engaged to serve as auditors for River for the first time in 2000.A representative of BKD is expected to be present at the Annual Meeting with the opportunity to make a statement if he so desires.He will also be available to respond to any appropriate questions shareholders may have. Audit Committee Report The Audit Committee reports as follows with respect to the audit of River’s financial statements for the fiscal year ended December31, 2012, included in River’s Shareholder Annual Report accompanying this Proxy Statement (“2012 Audited Financial Statements”): The Committee has reviewed and discussed River’s 2012 Audited Financial Statements with River’s management. The Committee has discussed with its independent auditors, BKD, LLP, the matters required to be discussed by Statement on Auditing Standards 61, which include, among other items, matters related to the conduct of the audit of River’s financial statements. The Committee has received written disclosures and the letter from the independent auditors required by applicable requirements of the Public Company Accounting Oversight Board for independent auditor communications with the Audit Committee concerning independence, and has discussed with the auditors the auditors’ independence from River. The Committee considered 17 whether the provision of services by its independent auditors, other than audit services including reviews of Forms 10-Q, is compatible with maintaining the auditors’ independence. Based on review and discussions of River’s 2012 Audited Financial Statements with management and with the independent auditors, the Audit Committee recommended to the Board of Directors that River’s 2012 Audited Financial Statements be included in River’s Annual Report on Form 10-K for the fiscal year ended December31, 2012. This Report is respectfully submitted by the Audit Committee of River’s Board of Directors. Audit Committee Members Michael J. Hensley Lillian Sue Livers Fred W. Koehler Charles J. McKay Accountant’s Fees Audit Fees. The firm of BKD, LLP (“BKD”) served as River’s independent public accountants for each of the last two fiscal years ended December31, 2011 and 2012. The aggregate fees billed by BKD for the audit of River’s financial statements included in its annual report on Form 10-K and for the review of its financial statements included in its quarterly reports on Form 10-Q for the fiscal years ended December31, 2011 and 2012, were $82,000 and $118,350, respectively. Audit-Related Fees. BKD billed no fees for assurance and related services by BKD that are reasonably related to the audit or review of River’s financial statements and that were not covered by the Audit Fees disclosure above for the year ended December31, 2011 or the year ended December31, 2012. Tax Fees. The aggregate fees billed in each of fiscal 2011 and 2012 for professional services rendered by BKD for tax compliance, tax advice or tax planning were $11,140 and $17,100, respectively. All Other Fees.In 2011 and 2012, there were no other fees billed by BKD. Board of Directors Pre-Approval.River’s Audit Committee formally adopted resolutions pre-approving River’s engagement of BKD to act as its independent auditor for the last two fiscal years ended December31, 2012. The Audit Committee has not adopted pre-approval policies and procedures in accordance with paragraph (c) (7) (i)of Rule 2-01 of Regulation S-X, because it anticipates that in the future the engagement of BKD will be made by the Audit Committee and all non-audit and audit services to be rendered by BKD will be pre-approved by the Audit Committee. The Audit Committee pre-approved all services performed for 2012. River’s independent auditors performed all work described above with their full-time, permanent employees. Proposal 3 — Advisory Vote on Compensation of Our Named Executive Officers Background As required under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), our Board of Directors is submitting a “Say on Pay” proposal for shareholder consideration. While the vote on executive compensation is non-binding and solely advisory in nature, our Board of Directors and the Compensation Committee will take into account the outcome of the vote when considering future executive compensation arrangements. 18 Objectives of Executive Compensation Program.The objectives of the Compensation Committee with respect to executive compensation are the following: provide compensation opportunities comparable to those offered by other similarly situated financial institutions in order to be able to attract and retain talented executives who are critical to River’s long-term success; reward executive officers based upon their ability to achieve short-term and long-term strategic goals and objectives and to enhance shareholder value; and align the interests of the executive officers with the long-term interests of shareholders by granting stock options which will become more valuable to the executives as the value of River’s shares increases. During the past five years, River has operated in a challenging environment marked by uncertainty and volatility.Nationally, unemployment reached unprecedented levels for modern times.The economic downturn was led by housing with dramatic declines in home prices, increasing foreclosures, rising consumer and commercial loan delinquencies and significant write-downs of asset values by financial institutions.Despite this scenario, River had profitable years in 2011 and 2012. Because of the adverse financial situation, the Compensation Committee adopted a responsible approach to executive compensation that allowed it to maintain a degree of flexibility to deal with the current economic conditions while remaining committed to its core philosophy of paying for performance and aligning executive compensation with shareholder interests. During the past five years, the Compensation Committee took several actions to align executive compensation with shareholder interests in this challenging environment, including the following: · In 2011, the executive officers were awarded only modest increases in compensation over that of 2010, and incentive bonuses were lower than those awarded in 2011.In 2012, larger increases in compensation and favorable incentive awards were made to the executive officers because of the significantly improved financial performance of River during 2012. · In 2011, River engaged Blanchard Consulting Group to perform a comprehensive review of River’s incentive program and executive compensation.River intends to perform similar compensation reviews every other year. · River has not made any awards of stock options or restricted shares to executive officers since September, 2008. · River adopted amendments to its compensation committee charter which authorize the hiring by the committee members of independent advisors, including attorneys, to assist the Committee in carrying out its responsibilities. · River amended its insider trading policy to prohibit hedging transactions by its directors, officers and employees. · River adopted a Clawback Policy to allow the Board of Directors to recoup any excess incentive compensation paid to its executive officers if the financial results on which the awards were based are materially restated due to noncompliance with financial reporting requirements and the incentive compensation was paid during the three-year period prior to such restatement. · River has no agreements with its executives that provide for the reimbursement of taxes owed with respect to any compensation. Despite these actions, River has been able to retain key executives who believe in the long-term prospects of River and are willing to tie their compensation to achieving the performance goals established by the Compensation Committee. 19 The Board of Directors believes River’s compensation programs are well tailored to recruit and retain key executives while recognizing and sharing the sacrifices River’s shareholders have made. Please review this proxy statement and consider the following proposal: “RESOLVED that River’s shareholders approve, on an advisory basis, the compensation of the Named Executive Officers, as disclosed in River’s Proxy Statement for the 2013 Annual Meeting of Shareholders, including compensation set forth or described in the Summary Compensation Table for 2012 and the other related tables and disclosures.” Proposal 4 — Advisory Vote on Frequency of Shareholder “Say on Pay” Votes Under the Dodd-Frank Act, River also is required to seek a non-binding advisory shareholder vote regarding the frequency of submission to shareholders of a “Say on Pay” advisory vote such as Proposal3. The Dodd-Frank Act specifies that shareholders be given the opportunity to vote on our executive compensation paid to Named Executive Officers either annually, every two years or every three years. Although this vote is advisory and non-binding, our Board of Directors will review the voting results and give serious consideration to the outcome of such voting. The Board has determined that an advisory vote on executive compensation every year is the best approach for River. Resolution The Board of Directors asks you to consider the following resolution: “RESOLVED, that the shareholders of River recommend, on an advisory basis, that the frequency with which the shareholders of River shall have an advisory vote on the compensation of River’s Named Executive Officers set forth in River’s proxy statement is: Choice 1 - Every year; Choice 2 - Every two years; Choice 3 - Every three years; Choice 4 - Abstain from voting.” The choice among the first three choices which receives the highest number of votes will be deemed the choice of the shareholders. Board Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU CAST YOUR VOTE TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY YEAR. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, requires that River’s officers and directors and persons who own more than 10% of River’s Common Stock file reports of ownership and changes in ownership with the Securities and Exchange Commission (the “SEC”). Officers, directors and greater than 10% shareholders are required by SEC regulations to furnish River with copies of all Section 16(a) forms that they file. 20 Based solely on its review of the copies of the forms it received, and/or written representations from reporting persons that no Forms 5 were required for those persons, River believes that during the fiscal year ended December31, 2012, all filing requirements applicable to its officers, directors and greater than 10% beneficial owners with respect to Section 16(a) of the 1934 Act were satisfied in a timely manner. Shareholder Proposals If a shareholder wishes to have a proposal presented at the next Annual Meeting of River and included in the Proxy Statement and form of proxy relating to that meeting, River must receive the proposal at its main office no later than November 21, 2013. A shareholder proposal submitted for presentation at the Annual Meeting but not for inclusion in River’s proxy statement and form of proxy, will normally be considered untimely if it is received by River later than 120 days prior to the Annual Meeting. If, however, River provides shareholders less than 130 days’ notice or prior public disclosure of the date of the next Annual Meeting (which notice or public disclosure of the date of the meeting shall include the date of the Annual Meeting specified in publicly available By-Laws, if the Annual Meeting is held on such date), a proposal shall be considered untimely if it is received by River later than the close of business on the 10th day following the day on which the notice of the date of the meeting was mailed or the public disclosure was made. If River receives notice of the proposal after that time, each proxy that River receives will confer upon it the discretionary authority to vote on the proposal in the manner the proxies deem appropriate, even though there is no discussion of the proposal in River’s proxy statement for the next Annual Meeting. Proposals should be sent to the attention of the Secretary of River at 430 Clifty Drive, P.O. Box 1590, Madison, Indiana 47250.All shareholder proposals are subject to the requirements of the proxy rules under the Securities Exchange Act of 1934 and River’s Articles of Incorporation, By-Laws and Indiana law. Other Matters Management is not aware of any business to come before the Annual Meeting other than those described in the Proxy Statement. However, if any other matters should properly come before the Annual Meeting, the proxies solicited by this Proxy Statement will be voted with respect to those other matters in accordance with the judgment of the persons voting the proxies. River will bear the cost of solicitation of proxies. River will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses they incur in sending proxy material to the beneficial owners of the Common Stock. In addition to solicitation by mail, directors, officers, and employees of River may solicit proxies personally or by telephone without additional compensation. We urge each shareholder to complete, date and sign the proxy and return it promptly in the enclosed envelope. By Order of the Board of Directors Matthew P. Forrester March21, 2013 21 REVOCABLE PROXY RIVER VALLEY BANCORP ANNUAL MEETING OF SHAREHOLDERS APRIL 17, 2013 THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS The undersigned hereby appoints Michael Hensley, with full power of substitution, to act as attorney and proxy for the undersigned to vote all shares of common stock of River Valley Bancorp which the undersigned is entitled to vote at the Annual Meeting of Shareholders to be held at 430 Clifty Drive, Madison, Indiana, on Wednesday, April 17, 2013, at 3:00 P.M. local time, and at any and all adjournments thereof, as follows: Mark here if you no longer wish to receive paper annual meeting materials and instead view them online. ¨ Mark here if you plan to attend the meeting. ¨ Mark here for address change. ¨ IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD APRIL 17, 2013 THE ANNUAL REPORT TO SHAREHOLDERS AND THE PROXY STATEMENT ARE AVAILABLE AT: HTTP://WWW.CFPPROXY.COM/5503 Comments: FOLD HERE – PLEASE DO NOT DETACH – PLEASE ACT PROMPTLY PLEASE COMPLETE, DATE, SIGN, AND MAIL THIS PROXY CARD IN THE ENCLOSED POSTATGE-PAID ENVELOPE x PLEASE MARK VOTES AS IN THIS EXAMPLE 1. The election as directors of the nominees listed below: For ¨ With- hold ¨ For All Except ¨ 2. Approval and ratification of the appointment of BKD, LLP as auditors for River Valley Bancorp for the fiscal year ended December 31, 2013. For ¨ Against ¨ Abstain ¨ Nominees: Fred W. KoehlerCharles J. McKay, CPA (each for a three-year term) 3. Approval, on an advisory basis, of the executive compensation of the named executive officers included in the proxy statement for the annual meeting. For ¨ Against ¨ Abstain ¨ INSTRUCTION: To withhold authority to vote for any individual nominee, mark “For All Except” and write that nominee’s name in the space provided below: The Board of Directors recommends a vote FOR a frequency of 1 year on Proposal 4. 4. The shareholders should vote to approve, on an advisory basis, the executive compensation of the named executive officers every: 1 Year o 2Years o 3Years o Abstain o THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS. This proxy may be revoked at any time prior to the voting thereof. The undersigned acknowledges receipt from River Valley Bancorp, prior to the execution of this Proxy, of a Notice of the Meeting, a Proxy Statement and an Annual Report to Shareholders. In their discretion, the proxies are authorized to vote on any other business that may properly come before the Meeting or any adjournment thereof. Please be sure to date and sign this proxy card in the box below. Date THIS PROXY WILL BE VOTED AS DIRECTED, BUT IF NO INSTRUCTIONS ARE SPECIFIED, THIS PROXY WILL BE VOTED “FOR” PROPOSALS 1, 2, AND 3 AND “FOR” A FREQUENCY OF 1 YEAR WITH RESPECT TO PROPOSAL 4. Sign above Co-holder (if any) sign above IF ANY OTHER BUSINESS IS PRESENTED AT SUCH MEETING, THIS PROXY WILL BE VOTED BY THOSE NAMED IN THIS PROXY IN THEIR BEST JUDGMENT.AT THE PRESENT TIME, THE BOARD OF DIRECTORS KNOWS OF NO OTHER BUSINESS TO BE PRESENTED AT THE MEETING. When shares are held by joint tenants, both should sign.Executors, administrators, trustees, etc. should give full title as such.If the signer is a corporation, please sign full corporate name by duly authorized officer.
